Citation Nr: 18100176
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-28 131
DATE:	 
ISSUES DECIDED:	6	ISSUES REMANDED:	0
 
ORDER
New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus, type II (hereinafter diabetes) is reopened, and to that extent only, the appeal is granted.
Service connection for diabetes, to include as due to exposure to herbicides in Korea, is denied.
Service connection for prostate cancer, to include as due exposure to herbicides in Korea, is denied.  
Service connection for visual impairment, to include as due to exposure to herbicide exposure in Korea or as secondary to diabetes, is denied.  
Service connection for hypertension, to include as due to exposure to herbicides in Korea or as secondary to diabetes, is denied.  
Service connection for erectile dysfunction, to include as due to herbicide exposure in Korea or as secondary to diabetes, is denied.  
FINDINGS OF FACT
1.  In a June 2004 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) denied service connection for diabetes; the Veteran did not appeal the decision and new and material evidence was not submitted within the one year appeal period.
2.  Evidence associated with the record since the June 2004 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes
3.  The probative evidence of record places the Veteran no closer than 13 miles from the Korean Demilitarized Zone (DMZ) during service; it does not indicate that he served in or near the DMZ so as to warrant application of the presumption of exposure to herbicide agents or that he was actually exposed to Agent Orange.
4.  The probative evidence of record indicates the Veteran did not have diabetes or prostate cancer in service or within a year of separation.
5.  The probative evidence of record indicates the Veteran did not have visual impairment, hypertension, or erectile dysfunction in service or within a year of separation; the evidence does not support a finding that any of these disabilities were caused by or aggravated by a disability that is service-connected.
CONCLUSIONS OF LAW
1.  The June 2004 rating decision denying service connection for diabetes is final.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2003).
2.  New and material evidence has been received and the claim seeking service connection for diabetes is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).
3.  The criteria for establishing service connection for diabetes are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).
4.  The criteria for establishing service connection for prostate cancer are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).
5.  The criteria for establishing service connection for visual impairment are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).
6.  The criteria for establishing service connection for hypertension are not met.   38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).
7.  The criteria for establishing service connection for erectile dysfunction are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from May 1969 to December 1970, to include service in Korea.
In November 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.


Reopening a claim for service connection for diabetes
The RO denied service connection for diabetes in a June 2004 rating decision, finding that the evidence did not demonstrate a nexus between diabetes and the Veterans period of service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2003).
The evidence received since the June 2004 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2017).  The Veteran submitted evidence that he served near the DMZ in Korea and raised arguments that exposure to Agent Orange should be conceded and, therefore, service connection for diabetes presumed under VA regulations. This new evidence addresses the reason for the previous denial; that is, a nexus to service, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.
Entitlement to service connection
The Veteran contends that he was exposed to Agent Orange or other herbicide agents when performing duties as a guard on a U.S. Mail delivery truck transporting metal containers to various military units along the Korean DMZ.  See March 2011 Correspondence.  He believes that diabetes, prostate cancer, visual impairment, sexual dysfunction, specifically erectile dysfunction, and hypertension were caused by that exposure.  He argues, in the alternative, that visual impairment, hypertension and erectile dysfunction are secondary to his diabetes, which he believes should be service connected.
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.
Diabetes and prostate cancer are on the list of diseases for which presumptive service connection can be awarded if the evidence indicates exposure to an applicable herbicide agent.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  
Pursuant to VA regulations, if a veteran served in a unit that, as determined by the Department of Defense (DoD), operated in or near the DMZ in an area in which herbicides are known to have been applied between April 1, 1968 and August 31, 1971, the presumption will apply and exposure to an herbicide agent will be conceded.  38 C.F.R. § 3.307(a)(6)(iv) (2017).
The VA Adjudication Procedure Manual also instructs that if a Veteran claims herbicide exposure in Korea, and the service was not in a unit or entity listed in M21-1, Part IV, Subpart ii, 1.H.4.b. or during the qualifying time period, VA must send a request to the Joint Services Records and Research Center (JSRRC) for verification of exposure.
Turning to the evidence, the RO confirmed that the Veteran served in Korea and was stationed at the 1st Base Post Office.  He believed he was exposed to Agent Orange while delivering mail to the 2nd and 7th Infantry.  As the Veterans unit is not one that has been determined by DoD to have operated in or near the DMZ, a request was made to the JSRRC.  In the response, it was noted that the Base itself was located approximately 26 miles from the DMZ.  The history also documented that the 1st Base Post Offices mission included receiving and dispatching of mail being conducted during twelve hour trips when trucks would stop at various locations including Uijongbu, approximately 19 miles from the DMZ, and Tongduchon, approximately 13 miles from the DMZ.  The history did not document the use, storage, spraying, or transportation of herbicides or that the unit or members of the unit delivered mail to the DMZ.
Treatment records demonstrate and it is uncontroverted that the Veteran has current diagnoses of diabetes, prostate cancer, erectile dysfunction and hypertension.  Retinal pigment epithelial changes were noted in his eyes in 2011.  The record does not reflect and the Veteran does not contend that he had any of these conditions while in service or that they had their onset therein.  Therefore, the main question in this case is whether the evidence supports a finding of exposure to herbicide agents such that service connection for diabetes and prostate cancer can be presumed and then whether further development is necessary to determine whether the other disabilities, which are not subject to the presumption of service connection due to herbicide agent exposure, were actually caused by that exposure or secondary to a disability that is service-connected.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
In his July 2014 Form 9, the Veteran insisted that while in Korea he traveled as far north as Tongduchon to deliver bulk mail to the 7th Infantry and this was around 10 miles from the DMZ such that he and other units were exposed to herbicides in that area.  At his November 2017 hearing before the Board of Veterans Appeals (Board), he stated that he was a guard on trucks that made trips near to the DMZ.  
Overall, the Board finds that the record demonstrates the Veterans presence in Korea and that he made periodic mail delivery trips to various locations within the qualifying time period.  However, the closest the trucks got to strip along the DMZ where herbicide agents were sprayed was 13 miles away.  The evidence does not support a finding that herbicide agents were, in fact, sprayed in that location or that presence in Tongduchon would have exposed the Veteran to herbicide agents such as Agent Orange.  Upon review of the evidence, the Board finds that exposure to herbicide agents during the Veterans service has not been demonstrated, and that means of verifying exposure pursuant to current procedures have been exhausted.  As the probative evidence does not support a finding that the Veteran was actually exposed to herbicide agents during service, service connection for diabetes and prostate cancer on a presumptive basis must be denied.
Since the criteria for service connection for diabetes or prostate cancer have not been met, service connection on a secondary basis is not warranted for other conditions that may have been caused by or aggravated by either condition. 
Given the above, the preponderance of the evidence is against the claims, the benefit-of-the doubt doctor does to apply and the claims for service connection must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski
 

